United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                    Kailer J. ALLERS
       Operations Specialist Third Class (E-4), U.S. Navy
                           Appellant

                         No. 201900001

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                        Decided: 9 May 2019.
                       Military Judge:
              Commander Hayes Larsen, JAGC, USN.
Sentence adjudged 8 August 2018 by a general court-martial convened
at Naval Station Norfolk, Norfolk, Virginia, consisting of a military
judge sitting alone. Sentence approved by convening authority: reduc-
tion to E-1, confinement for 10 months, and a bad-conduct discharge.
                        For Appellant:
     Lieutennt Commander Jacqueline M. Leonard, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

         Before FULTON, HITESMAN, and ATTANANSIO,
                   Appellate Military Judges.
                    United States v. Allers, No. 201900001


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2